UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6306


LAWRENCE WAYNE PERSON,

                  Petitioner - Appellant,

             v.

CAROLYN WALLACE, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:08-cv-00863-CMH-TCB)


Submitted:    November 19, 2009             Decided:   December 2, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lawrence Wayne Person, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Lawrence          Wayne      Person       seeks    to     appeal       the    district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.       The order is not appealable unless a circuit justice

or   judge   issues        a    certificate            of    appealability.              28    U.S.C.

§ 2253(c)(1) (2006).                 A certificate of appealability will not

issue     absent      “a       substantial          showing       of    the        denial       of    a

constitutional        right.”               28    U.S.C.       § 2253(c)(2)         (2006).           A

prisoner        satisfies            this        standard       by     demonstrating               that

reasonable       jurists        would        find      that     any     assessment            of     the

constitutional        claims         by     the    district      court        is    debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                       Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                            We have

independently reviewed the record and conclude that Person has

not made the requisite showing.                         Accordingly, we deny Person’s

motion    for     a   certificate             of    appealability         and       dismiss          the

appeal.      We dispense with oral argument because the facts and

legal    contentions           are    adequately            presented    in        the    materials

before    the    court         and    argument         would    not     aid    the       decisional

process.

                                                                                          DISMISSED



                                                   2